Citation Nr: 1438064	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  He submitted additional evidence at the hearing and waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

Lumbar spine degenerative disc disease was caused by service-connected degenerative joint disease of the left knee.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Veteran asserts entitlement to service connection for degenerative disc disease of the lumbar spine secondary to his service-connected degenerative joint disease of the left knee.  Having considered the evidence, a finding in favor of service connection is warranted.  

A July 2011 report from doctor L., MD, the Veteran's private doctor, reflects that an altered gait and malalignment aggravate the Veteran's underlying spinal issues.  Although an August 2011 VA opinion notes that it is less than likely that an altered gait would result in the Veteran's severe degenerative disc disease of the lumbar spine, a July 2011 VA opinion states that the compensated gait due to the service-connected left knee disability has likely aggravated or caused his degenerative arthritis of the spine to become more symptomatic.  

In a June 2011 report, J., DC, stated that the years of wear and tear on the knee, the favoring of the knee while walking, and the degeneration found in the Veteran's joint would make for compensation throughout his lumbar spine.  In May 2014, doctor S., MD, stated that the Veteran's left knee disability is a substantial aggravating factor for the Veteran's lytic spondylolisthesis causing it to be more symptomatic.  

The evidence is in at least equipoise as to whether the Veteran's service-connected left knee disability caused his current lumbar spine disability.  Resolving reasonable 

doubt in the Veteran's favor, service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


